 334 NLRB No. 102 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Deutsche Post Global Mail, Ltd., formerly known as Yellowstone International Mailing, Inc., a Wholly Owned Subsidiary of Deutsche Post and Manufacturing, Production & Service Workers Union, Local No. 24, AFLŒCIO.  Case 13ŒCAŒ39347 July 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE Pursuant to a charge filed on May 9, 2001, and an amended charge filed May 24, 2001, the General Coun-sel of the National Labor Relations Board issued a com-plaint on May 30, 2001, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain following the Union™s certification in Case 13ŒRCŒ20399.1  (Official notice is taken of the ﬁrecordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and denying in part the allegations in the complaint. On June 18, 2001, the General Counsel filed a Motion for Summary Judgment.  On June 20, 2001, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on the basis of its contention that no substantial and representa-tive complement of employees existed at the time of the unit hearing or the Board™s direction of election.2                                                                  1 We note that the General Counsel™s Motion for Summary Judg-ment and the complaint inadvertently referred to this proceeding as case 13ŒRCŒ20339. 2 The Respondent™s answer also asserts that the Board™s Decision and Certification of Representative in Case 13ŒRCŒ20399, issued March 15, 2001, has created an unacceptable degree of confusion and uncertainty because footnote 1 of that decision refers to election objec-tions that are not related to the case at issue.  On July 12, 2001, the Board issued an erratum in that case, noting that an incorrect version of the Certification had issued, and substituting the correct version of the Supplemental Decision and Certification of Representative in Case 13ŒRCŒ20399.  All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.3  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION About February 2001, Yellowstone International Mail-ing, Inc., a wholly owned subsidiary of Deutsche Post, became known as Deutsche Post Global Mail, Ltd. and continues to operate as such.  The Respondent, Deutsche Post Global Mail Ltd., a Delaware corporation, with an office and place of business in Elk Grove Village, Illi-nois, has been engaged in the business of furnishing in-ternational mailing and distribution of published and printed material.  During the calendar year preceding the issuance of the complaint, the Respondent, in conducting its operations, derived gross revenues in excess of $500,000 and received goods and services valued in ex-cess of $50,000 at its Elk Grove, Illinois location directly from points located outside the State of Illinois.  We find that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held November 15 and 16, 2000, the Union was certified on March 15, 2001, as the exclusive collective-bargaining representative of the em-ployees in the following appropriate unit: All full-time and regular part-time production, mainte-nance, and warehouse employees, including Heidelberg Press Operators, Inventory, Mechanics, Mechanics™ helpers, Platform People, Shipping and Receiving, Truck Drivers, Video Jet Operators, and Lead People, but excluding all foremen, salesmen, executive em-ployees, office clericals and guards, professional em-ployees and supervisors as defined in the Act.                                                                  3 The Board™s Decision on Review of the Regional Director™s Deci-sion and Order is published at 332 NLRB No. 35 (2000).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain Since May 1, 2001, the Union has requested the Re-spondent to bargain and, since May 4, 2001, the Respon-dent has refused.  We find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after May 4, 2001, to bargain with the Union as the exclusive collective-bargaining repre-sentative of employees in the appropriate unit, the Re-spondent has engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union and, if an understanding is reached, to embody the understanding in a signed agreement. To ensure that the employees are accorded the services of their selected bargaining agent for the period provided by the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins to bargain in good faith with the Union.  Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Deutsche Post Global Mail, Ltd., formerly known as Yellowstone International Mailing, Inc., a wholly owned subsidiary of Deutsche Post, Elk Grove Village, Illinois, its officers, agents, successors, and as-signs, shall 1. Cease and desist from (a) Refusing to bargain with Manufacturing, Produc-tion & Service Workers Union, Local No. 24, AFLŒCIO, as the exclusive bargaining representative of the employ-ees in the bargaining unit. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, bargain with the Union as the exclusive representative of the employees in the following appro-priate unit on terms and conditions of employment, and if an understanding is reached, embody the understanding in a signed agreement: All full-time and regular part-time production, mainte-nance, and warehouse employees, including Heidelberg Press Operators, Inventory, Mechanics, Mechanics™ helpers, Platform People, Shipping and Receiving, Truck Drivers, Video Jet Operators, and Lead People, but excluding all foremen, salesmen, executive em-ployees, office clericals and guards, professional em-ployees and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post at its facility in Elk Grove Village, Illinois, copies of the attached notice marked ﬁAppendix.ﬂ4  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 13 after being signed by the Respondent™s author-ized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since May 4, 2001. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.    Dated, Washington, D.C.  July 27, 2001   Peter J. Hurtgen,                             Chairman   Wilma B. Liebman,                         Member   John C. Truesdale,                           Member  (SEAL)          NATIONAL LABOR RELATIONS BOARD                                                                   4 If this Order is enforced by a judgment of a United States Court of Appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  DEUTSCHE POST GLOBAL MAIL LTD. 3 APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice. WE WILL NOT refuse to bargain with Manufacturing, Production & Service Workers Union, Local No. 24, AFLŒCIO, as the exclusive representative of the employ-ees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bar-gaining unit:  All full-time and regular part-time production, mainte-nance, and warehouse employees, including Heidelberg Press Operators, Inventory, Mechanics, Mechanics™ helpers, Platform People, Shipping and Receiving, Truck Drivers, Video Jet Operators, and Lead People, but excluding all foremen, salesmen, executive em-ployees, office clericals and guards, professional em-ployees and supervisors as defined in the Act.  DEUTSCHE POST GLOBAL MAIL, LTD., FORMERLY KNOWN AS YELLOWSTONE INTERNATIONAL MAILING, INC., A WHOLLY OWNED SUBSIDIARY OF DEUTSCHE POST  